Case 3:19-cv-00734-BEN-LL Document 1 Filed 04/22/19 PageID.1 Page 1 of 17



 1   TREVOR Q. CODDINGTON, PH.D. (CSB NO. 243042)
 2   trevorcoddington@sandiegoiplaw.com
     CODY R. LEJEUNE (CSB NO. 249242)
 3   codylejeune@sandiegoiplaw.com
 4   CHARLES A. BLAZER (CSB NO. 282495)
     charlesblazer@sandiegoiplaw.com
 5   SAN DIEGO IP LAW GROUP LLP
 6   703 Palomar Airport Rd, Suite 210
     Carlsbad, CA 92011
 7   Telephone: (442) 325-1024
 8   Facsimile: (858) 408-4422
 9   Attorneys for Plaintiff,
     P.I.C. International, Inc., d.b.a. H2Odyssey
10
                          UNITED STATES DISTRICT COURT
11
                        SOUTHERN DISTRICT OF CALIFORNIA
12
13
14   P.I.C. INTERNATIONAL, INC., d.b.a.             CASE NO. '19CV0734 GPC LL
     H2Odyssey, a California corporation,
15                                                  COMPLAINT FOR:
                     Plaintiff,
16
           vs.                                      1) DECLARATORY JUDGMENT
17
                                                    OF NON-INFRINGEMENT;
18   GOOPER HERMETIC, LTD., an                      2) FALSE PATENT MARKING;
     Israeli limited company; and Steve             3) LANHAM ACT - FALSE
19
     Charles Goldstein, an individual               ADVERTISING;
20   residing in California; and DOES 1-10,
     inclusive,
21                                                  DEMAND FOR JURY TRIAL
22                   Defendants.
23
24
25
26
27
28

                                          COMPLAINT
Case 3:19-cv-00734-BEN-LL Document 1 Filed 04/22/19 PageID.2 Page 2 of 17




 1         Plaintiff P.I.C. International., d.b.a., H2Odyssey (“H2Odyssey” or
 2   “Plaintiff”) hereby complains of Defendants Gooper Hermetic, Ltd. (“Gooper”) and
 3   Steve Charles Goldstein (“Goldstein”) (collectively, “Defendants”), and alleges as
 4   follows:
 5                              NATURE OF THE ACTION
 6         1.      This is a declaratory judgment action seeking a determination that
 7   H2Odyssey does not infringe any valid or enforceable claims of U.S. Patent No.
 8   9,966,174 (the “Patent-in-Suit”), attached hereto as Exhibit 1, under 35 U.S.C. §
 9   271 et seq.
10         2.      Further, H2Odyssey seeks a determination that Defendants have
11   committed: (a) false patent marking under 35 U.S.C. § 292 et seq.; and (b) false
12   advertising under 15 U.S.C. §1125 et seq.
13                                      THE PARTIES
14         3.      Plaintiff H2Odyssey is a California corporation with its principal place
15   of business located at 975 Park Center Drive, Vista, California 92081.
16         4.      Gooper purports to be an Israeli limited company with its headquarters
17   in Israel.
18         5.      Goldstein is an individual that resides in Escondido, California and
19   represents to the public that he is the “President of Sales & Marketing at Gator Dry
20   Bags (a Gooper Hermetic Brand).” On information and belief, Gator Dry Bags, or
21   any permutation thereof, is not registered as a business with the California
22   Secretary of State, nor as a fictitious business name with San Diego County.
23         6.      On information and belief, Goldstein is doing business with Gooper as
24   its sales representative, among other tasks. Goldstein solicits business in this
25   District on behalf of Gooper, including the distribution and sales of Gooper and
26   Gator magnetic dry bags. Goldstein has been charged by Gooper with finding a
27   North American distributor for Gooper’s magnetic dry bags. Goldstein and
28   Gooper began conducting business together while Goldstein was working for
                                                -1-
                                           COMPLAINT
Case 3:19-cv-00734-BEN-LL Document 1 Filed 04/22/19 PageID.3 Page 3 of 17




 1   H2Odyssey.
 2         7.     H2Odyssey is ignorant of the true names and capacities of the parties
 3   sued herein as DOES 1 through 10, inclusive, whether individual, corporate or
 4   otherwise, and therefore sues these defendants by such fictitious names.
 5   H2Odyssey will seek leave to amend the complaint to assert their true names and
 6   capacities when they have been ascertained. H2Odyssey is informed and believes
 7   and based thereon alleges that all defendants sued herein as DOES 1 through 10
 8   are in some manner responsible for the acts and omissions alleged herein.
 9                             JURISDICTION AND VENUE
10         8.     This Court has subject matter jurisdiction over H2Odyssey’s request
11   for a declaratory judgment under 28 U.S.C. §§ 2201 and 2202. This action arises
12   under the patent laws of the United States, 35 U.S.C. §§ 100 et seq., 15 U.S.C. §
13   1125(a), and 35 U.S.C. § 292, which are within the subject matter jurisdiction of
14   this Court under 28 U.S.C. §§ 1331 and 1338(a).
15         9.     Defendants’ threatening communications allege infringement of the
16   Patent-in-Suit by, among others, the purchasers of H2Odyssey’s products. In turn,
17   H2Odyssey’s customers ceased purchase of H2Odyssey’s products. Thus, the
18   allegations made by Defendants in their threatening communications give rise to an
19   actual and justiciable controversy between Defendants and H2Odyssey as to the
20   non-infringement of the Patent-in-Suit.
21         10.    Defendants’ infringement allegations threaten actual and imminent
22   injury to H2Odyssey that can be redressed by judicial relief and that injury is of
23   sufficient immediacy and reality to warrant the issuance of a declaratory judgment.
24   Absent a declaration of non-infringement, Defendants’ continued wrongful
25   assertions of infringement related to the use of H2Odyssey’s products will continue
26   to cause harm to H2Odyssey.
27         11.    This Court has original and exclusive subject matter jurisdiction over
28   this action under 28 U.S.C. §§ 1331 and 1338.
                                               -2-
                                           COMPLAINT
Case 3:19-cv-00734-BEN-LL Document 1 Filed 04/22/19 PageID.4 Page 4 of 17




 1          12.   This Court has personal jurisdiction over Defendants because
 2   Defendants have directed patent infringement threats against H2Odyssey customers
 3   located in San Diego, including doing such in person.
 4          13.   Further, this Court has personal jurisdiction over Defendants because
 5   Goldstein resides in this District, and Gooper has a continuous, systematic and
 6   substantial presence in this District, because it regularly conducts business and/or
 7   solicits business within this District, because it has committed and continues to
 8   commit violations in this District, including, without limitation, misrepresenting to
 9   customers in this District that H2Odyssey is infringing the Patent-in-Suit and
10   misrepresenting that Defendants’ products are protected by the Patent-in-Suit, and
11   by purposefully directing activities at residents of this District, which acts form a
12   substantial part of the events giving rise to H2Odyssey’s claims.
13          14.   Venue is proper in this District under 28 U.S.C. §§ 1391 and 1400(b)
14   because Goldstein resides in this District, and all Defendants have committed
15   violations, have a regular and established place of business in this District, and a
16   substantial part of the events giving rise to Plaintiffs’ claims occurred in this
17   District.
18                                 H2Odyssey Background
19          15.   In 1986, Don Western founded H2Oddysey to develop diving, surfing,
20   and various aquatic products, such as air systems, hoses, tanks, accessories,
21   wetsuits, fins, boots, masks, snorkels, dry bags, etc.
22          16.   Currently, H2Odyssey is a preeminent manufacturer of such aquatic
23   products and touts itself as “Your Aquatic Adventure Outfitter.” H2Odyssey
24   supplies aquatic enthusiasts across the globe with its cutting-edge products that
25   allow consumers to fully enjoy every activity that the water has to offer.
26          17.   In 2014, H2Odyssey began distribution of GoBag™, which keeps
27   phones dry in up to 100’ of water. Not only does the GoBag keep phones from
28   getting wet, but the GoBag also provides full functionality, allowing consumers to
                                                 -3-
                                            COMPLAINT
Case 3:19-cv-00734-BEN-LL Document 1 Filed 04/22/19 PageID.5 Page 5 of 17




 1   manipulate touch screens, buttons and switches directly and easily through the bag.
 2         18.    H2Odyssey developed and manufactured several different GoBag sizes
 3   to fit different phone and tablet sizes, naming them the Minnow, Dolphin™,
 4   Mako™, and Orca.
 5                      H2Odyssey’s Relationship with Defendants
 6         19.    On February 16, 2017, H2Odyssey and Goldstein entered into a Non-
 7   Compete Agreement (the “Non-Compete Agreement”) that precluded Goldstein
 8   from “serving as an officer, owner, partner, director, agent, employee or consultant
 9   to any firm or entity substantially engaged in a business similar or competitive to
10   the ‘GoBag’ business.”
11         20.    On March 23, 2018, H2Odyssey and Goldstein entered into a Sales
12   Representative Agreement (the “Sales Rep Agreement”) obligating Goldstein to
13   assist H2Odyssey in selling H2Odyssey products throughout the world.
14         21.    As part of the Non-Compete Agreement, Goldstein worked exclusively
15   for H2Odyssey and agreed not to disclose H2Odyssey’s trade secrets or confidential
16   information that he received or obtained as a result of his obligations pursuant to
17   the Non-Compete Agreement.
18         22.    Around September of 2018, however, H2Odyssey discovered that
19   Goldstein was misappropriating its trade secrets and confidential information by
20   disclosing sensitive business and product financial information to Gooper’s CEO
21   Philip Naftali and Block Enterprises/Blue Wave Distribution. In October of 2018,
22   Goldstein was terminated by H2Odyssey.
23         23.    Around that time, Goldstein began holding himself out as “President of
24   Sales & Marketing for the world’s original manufacturer of patented magnetic dry
25   bags, Gator Dry Bags (a Gooper Hermetic Brand).”
26         24.    Goldstein and Gator’s website and LinkedIn page falsely claim that
27   Gator Dry Bags are “patented” and protected by the Patent-in-Suit.
28         25.    Further, Goldstein and Gator Dry Bags have misappropriated
                                               -4-
                                           COMPLAINT
Case 3:19-cv-00734-BEN-LL Document 1 Filed 04/22/19 PageID.6 Page 6 of 17




 1   H2Odyssey’s copyrighted images and product names for their commercial benefit
 2   at the detriment of H2Odyssey. Indeed, both Gator’s website and its LinkedIn page
 3   show that Gator’s dry bags are named the Orca, Mako, Dolphin, and Minnow (the
 4   “Gator Bags”). In addition, several of the photos on Gator’s website,
 5   www.gatordrybags.com, are taken directly from H2Odyssey’s website.
 6              Defendants’ Infringement Accusations and Threats of Legal Action
 7              26.     Defendants have threatened numerous H2Odyssey customers, claiming
 8   that H2Odyssey’s GoBags infringe the Patent-in-Suit. As a result, customers have
 9   discontinued the purchase of H2Odyssey’s GoBags, citing communications from
10   Goldstein that threaten litigation as the sole reason.
11              27.     In addition, Philip Naftali, CEO of Gooper, has emailed H2Odyssey
12   customers directly and requested that H2Odyssey’s customers remove the GoBag
13   from the list of items that the customer sells.
14              28.     These instances are just two examples of Defendants’ intentional
15   interference into H2Odyssey’s business endeavors.
16              29.     Certain H2Odyssey customers have stopped purchasing the accused
17   GoBags in view of Defendants’ accusations and threats – two (2) of which are
18   H2Odyssey’s biggest customers.
19              30.     H2Odyssey has lost approximately $200,000 in sales due to
20   Defendants’ action.
21                           H2Odyssey Does Not Infringe the Patent-in-Suit
22              31.     Defendants have accused H2Odyssey’s GoBags of infringing the
23   Patent-in-Suit. In response, H2Odyssey sent a letter to Gooper on June 4, 2018 that
24   detailed H2Odyssey’s non-infringement position, including the baseless nature of
25   Gooper’s infringement allegations.1
26              32.     Claim 1 of the Patent-in-Suit, the only independent claim is repeated
27   as follows:
28   1
         H2Odyssey also has a patent pending on its GoBag and has informed Gooper of this fact.
                                                               -5-
                                                         COMPLAINT
Case 3:19-cv-00734-BEN-LL Document 1 Filed 04/22/19 PageID.7 Page 7 of 17




 1

 2
 3
 4
 5
 6
 7
 8
 9

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25         33.    In allowing claim 1 of the Patent-in-Suit by the United States Patent
26   and Trademark Office (“PTO”), the PTO remarked that the “prior art references do
27   not disclose the specific relationship between the first strip, second strip, and third
28   strip of uniform thickness, magnetic elements embedded and flush mounted in
                                                 -6-
                                            COMPLAINT
Case 3:19-cv-00734-BEN-LL Document 1 Filed 04/22/19 PageID.8 Page 8 of 17




 1   cavities, a first membrane, a second membrane, a first seal, and a second seal as
 2   claimed; it would not be obvious to one in the art to have this assembly of
 3   structure.”
 4         34.     The PTO continued that “[e]ven though the components of strips,
 5   magnetic elements, cavities, flush-mounted components, membranes, coating
 6   layers, and creating seals are known to be used in the magnetic fasteners art, a mass
 7   alteration of the structure of the prior art would be required to achieve the same
 8   connection and performance.”
 9         35.     In view of the actual, issued claim language and the Examiner’s
10   remarks, the structure recited in all claims of the Patent-in-Suit is to be interpreted
11   narrowly. By their plain language, all claims require the first, second and third
12   flexible strips to have a “uniform predetermined thickness.” As shown below in a
13   side view, the structure of H2Odyssey’s GoBag does not have flexible strips with
14   uniform thicknesses as required by the Patent-in-Suit.
15         36.     Instead, H2Odyssey’s GoBag features a first flexible strip with a raised
16   center with recessed edges, and the third flexible strip features a recessed channel
17   with raised edges. When the first and third strips are brought together, the recessed
18   channel with raised edges of the third flexible strips mates with the raised center
19   with recessed edges of the first strip. The second flexible strip features a non-
20   uniform thickness as well.
21         37.     This cross-section view of H2Odyssey GoBag’s flexible magnetic strip
22   clearly shows that it does not contain the required “uniform predetermined
23   thickness”:
24
25

26
27
28
                                                 -7-
                                            COMPLAINT
Case 3:19-cv-00734-BEN-LL Document 1 Filed 04/22/19 PageID.9 Page 9 of 17




 1

 2
 3
 4
 5
 6
 7
 8
 9

10
11         38.    Moreover, the second (blue) strip includes recessed areas where
12   artistic designs and the GoBag product names are displayed. All GoBags have
13   historically included such markings/indentations, which are readily visible upon
14   cursory inspection of the GoBag.
15         39.    Accordingly, H2Odyssey’s GoBag does not fall within the scope of
16   any claim of the Patent-in-Suit because it does not include “a first flexible strip,
17   having…a uniform predetermined thickness…;” “a second flexible strip, having…a
18   uniform predetermined thickness…;” nor “a third flexible strip, having…a uniform
19   predetermined thickness” as claimed.
20         40.    In other words, the thickness of the flexible strips in H2Odyssey’s
21   GoBag are not uniform as required by the Patent-in-Suit. As such, H2Odyssey’s
22   GoBag does not meet each limitation of the Patent-in-Suit and therefore do not
23   infringe the Patent-in-Suit.
24         41.    Further, no doctrine of equivalents analysis applies because
25   prosecution history estoppel applies to the inclusion of “uniform predetermined
26   thickness” in the claims. The determination of infringement under the doctrine of
27   equivalents is limited by prosecution history estoppel. See, e.g., DePuy Spine, Inc.
28   v. Medtronic Sofamor Danek, Inc., 469 F.3d 1005, 1013 (Fed. Cir. 2006).
                                                -8-
                                            COMPLAINT
Case 3:19-cv-00734-BEN-LL Document 1 Filed 04/22/19 PageID.10 Page 10 of 17




 1         42.    In order to overcome the PTO’s objections and cited prior art, claim 1
 2   of the Patent-in-Suit was narrowed to specify that the flexible strips have a
 3   “uniform predetermined thickness,” a limitation that was not present before
 4   amendment. Such a narrowing of claim scope serves as a disclaimer of the territory
 5   between the original claims and the amended claims. See, e.g., Voda v. Cordis
 6   Corp., 536 F.3d 1311, 1325 (Fed. Cir. 2008).
 7         43.    As referenced above, on June 4, 2018, in a letter to Gooper’s CEO
 8   Philip Naftali, H2Odyssey informed Gooper that it would bring this current action
 9   for declaratory judgment of non-infringement against Defendants if they continued
10   to threaten its customers with infringement of the Patent-in-Suit.
11         44.    Despite H2Odyssey’s clear and reasoned analysis that its GoBags do
12   not infringe the Patent-in-Suit, Defendants have continued to threaten H2Odyssey’s
13   customers in an objectively reckless manner, thus causing irreparable harm to
14   H2Odyssey. Simply put, H2Odyssey’s GoBags do not have a uniform thickness
15   and thus cannot infringe the Patent-in-Suit.
16         45.    Accordingly, H2Odyssey, along with its authorized partners and
17   customers, cannot be held liable for infringement of the Patent-in-Suit by making,
18   selling, offering for sale, importing, or exporting H2Odyssey’s GoBag.
19               Defendants’ Bags Are Not Protected by the Patent-in-Suit
20         46.    Gator Dry Bags and Gooper’s dry bags also include recessed and/or
21   raised areas on a strip where artistic designs and product names are displayed. Such
22   markings/indentations destroy and uniformity in thickness.
23         47.    Gooper has several versions of its dry bags, named the Key, Classic,
24   Multi, and the Cannabis case (the “Gooper Bags”).
25         48.    Indeed, the front flexible magnetic strips of the Gooper Classic Dry
26   Bag contain both indentations and lettering depicting the Gooper logo. Therefore,
27   the flexible magnetic strips of the Gooper Bags do not contain a “predetermined
28   uniform thickness,” as required by claim 1 of the Patent-in-Suit.
                                               -9-
                                           COMPLAINT
Case 3:19-cv-00734-BEN-LL Document 1 Filed 04/22/19 PageID.11 Page 11 of 17




 1         49.    Similarly, as shown on the Gator Minnow below, the front flexible
 2   magnetic strips of the Gator Bags contain both indentations and lettering depicting
 3   the Gator logo. Therefore, the flexible magnetic strips of the Gator Bags do not
 4   contain a “predetermined uniform thickness,” as required by claim 1 of the Patent-
 5   in-Suit.
 6
 7
 8
 9

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24         50.    The following screen shot from Gooper’s website shows both that it
25   claims its bags are patented and that the flexible magnetic strips that do not contain
26   the Patent-in-Suit’s required predetermined uniform thickness:
27
28
                                               -10-
                                           COMPLAINT
Case 3:19-cv-00734-BEN-LL Document 1 Filed 04/22/19 PageID.12 Page 12 of 17




 1

 2
 3
 4
 5
 6
 7
 8
 9

10
11
12
13
14
15
16
17
18
19
20
21
22
23                      Defendants’ False and Misleading Actions
24         51.   Despite the fact that neither the Gator Bags nor the Gooper Bags are
25   covered by the Patent-in-Suit, Defendants claim in their public marketing materials,
26   websites, LinkedIn pages, and in communications to H2Odyssey’s customers, that
27   their products are superior to H2Odyssey’s GoBags because Defendants’ bags are
28   patented.
                                              -11-
                                          COMPLAINT
Case 3:19-cv-00734-BEN-LL Document 1 Filed 04/22/19 PageID.13 Page 13 of 17




 1         52.      As one example, Goldstein recently threatened one of H2Odyssey’s
 2   San Diego customers that the customer would be sued for patent infringement by
 3   Defendants if it continued to carry and sell H2Odyssey’s GoBags at its San Diego
 4   stores.
 5         53.      Defendants’ marketing and advertisements are literally false because
 6   Defendants sell products that are not actually protected by the Patent-in-Suit.
 7         54.      As referenced above, the claims of the Patent-in-Suit require that the
 8   flexible magnetic strips be of a “uniform predetermined thickness.”
 9         55.      Defendants knew, or should have known, that its products are not
10   covered by the Patent-in-Suit and that markings representing that its products are
11   covered by the Patent-in-Suit should not be used as a deterrent to competition.
12         56.      Each false patent marking is likely to, or at least has the potential to,
13   discourage or deter persons and companies from commercializing competing
14   products.
15         57.      Defendants’ false marking of its products has wrongfully quelled
16   competition with respect to such products thereby causing harm to Plaintiffs, the
17   United States, and the public.
18         58.      Defendants wrongfully and illegally advertised patent monopolies that
19   they do not possess, and as a result, Defendants have benefitted by maintaining a
20   substantial market share with respect to the products referenced herein.
21         59.      Defendants’ misrepresentations were intended to deceive the public
22   and induce them to believe that Gooper’s products are made, offered for sale, sold,
23   or imported into the United States as protected by a patent. Defendants’
24   misrepresentations thereby constitute a violation of 35 U.S.C. § 292.
25                               FIRST CLAIM FOR RELIEF
26             (Declaratory Judgment of Non-Infringement of the Patent-in-Suit)
27         60.      H2Odyssey repeats, realleges, and incorporates by reference the
28   preceding allegations above as though set forth fully herein.
                                                  -12-
                                              COMPLAINT
Case 3:19-cv-00734-BEN-LL Document 1 Filed 04/22/19 PageID.14 Page 14 of 17




 1         61.    H2Odyssey and Defendants are direct competitors.
 2         62.    Gooper claims to own all rights, title, and interest in the Patent-in-Suit.
 3         63.    Defendants accuse H2Odyssey of infringing the Patent-in-Suit by
 4   making, using, and/or selling the H2Odyssey GoBags.
 5         64.    Defendants intend to stop H2Odyssey from forever selling the accused
 6   GoBags.
 7         65.    Defendants have threatened legal action against H2Odyssey’s
 8   customers regarding H2Odyssey’s purported infringement.
 9         66.    H2Odyssey’s sales of the accused GoBags have decreased in response
10   to Defendants’ allegations and threats.
11         67.    H2Odyssey does not directly or indirectly infringe the Patent-in-Suit.
12         68.    A substantial, immediate and real controversy therefore exists between
13   H2Odyssey and Defendants regarding whether the accused GoBags infringe or
14   have infringed the Patent-in-Suit. A judicial declaration is necessary to determine
15   the parties’ respective rights regarding the Patent-in-Suit.
16                            SECOND CLAIM FOR RELIEF
17                                  (False Patent Marking)
18         69.    H2Odyssey realleges and incorporates by reference the foregoing
19   allegations as though set forth fully herein.
20         70.    Defendants’ false marking of its bags, coupled with its intended
21   purpose in deceiving the public and consumers, is injurious to the public and to
22   H2Odyssey.
23         71.    Defendants’ false marking of its bags actually deceived or tended to
24   deceive consumers.
25         72.    Defendants’ false marking of its bags was likely to influence
26   purchasing decisions of consumers.
27         73.    As a competing seller of dry bags in the United States, H2Odyssey was
28   injured by Defendants’ misrepresentations as to its bags’ patent protection.
                                                -13-
                                            COMPLAINT
Case 3:19-cv-00734-BEN-LL Document 1 Filed 04/22/19 PageID.15 Page 15 of 17




 1         74.     As a competing seller of dry bags in the United States, H2Odyssey was
 2   injured by the direct diversion of sales from itself to Defendants and by a loss of
 3   goodwill associated with H2Odyssey’s products.
 4         75.     As a competing seller of dry bags in the United States, H2Odyssey has
 5   sustained expenses and losses as a result of Defendants’ misrepresentations
 6   regarding their bags’ patent protection.
 7         76.     Defendants are liable to H2Odyssey for false patent marking under 35
 8   U.S.C. § 292(b).
 9         77.     The public interest requires that Defendants be enjoined from further
10   acts of false patent marking.
11                             THIRD CLAIM FOR RELIEF
12            (Violation of §43(a) of the Lanham Act against all Defendants)
13         78.     H2Odyssey realleges and incorporates by reference the foregoing
14   allegations as though set forth fully herein.
15         79.     Defendants have, in contravention of 15 U.S.C. §1125, made false and
16   misleading descriptions of fact regarding their products and in advertising their
17   bags as being patented when, in fact, they are not.
18         80.     The false and misleading descriptions of fact by Defendants actually
19   deceived or have the capacity to deceive a substantial segment of their intended
20   recipients.
21         81.     The false and misleading descriptions of fact by Defendants were
22   material, likely to influence the purchasing decision of customers, and in fact have
23   influenced the purchasing decisions of consumers.
24         82.     Defendants have caused its falsely advertised bags to enter into
25   interstate commerce.
26         83.     H2Odyssey and other similarly situated consumers have and continue
27   to incur damage as a result of the false and misleading descriptions of fact made by
28   Defendants.
                                                -14-
                                            COMPLAINT
Case 3:19-cv-00734-BEN-LL Document 1 Filed 04/22/19 PageID.16 Page 16 of 17




 1           84.   Defendants’ aforementioned actions have been willful and intentional.
 2                                 PRAYER FOR RELIEF
 3           WHEREFORE, H2Odyssey prays for judgment against Defendants as
 4   follows:
 5           (a)   a declaration that the accused GoBags do not infringe the Patent-in-
 6   Suit;
 7           (b)   a determination that Defendants have violated 35 U.S.C. §292 by
 8   falsely marking its unpatented bags as patented for the purpose of deceiving the
 9   public;
10           (c)   an order finding that Defendants are liable for false marking of its
11   product in an amount which is reasonable in light of the total revenue and gross
12   profit derived from the sale of falsely marked goods and the degree of intent to
13   falsely mark which is proven;
14           (d)   an order preliminarily and permanently enjoining Defendants and all
15   of its officers, agents, servants, employees, contractors, suppliers, and attorneys,
16   and all other persons who are in active concert or participation with them or who
17   receive actual notice of the order by personal service or otherwise, from committing
18   new acts of false patent marking and ceasing all existing acts of false patent
19   marking within 90 days;
20           (e)   that H2Odyssey asks this Court to enter judgment in its favor and
21   against Defendants that Defendants have violated §43(a) of the Lanham Act;
22           (f)   awarding H2Odyssey monetary damages and profits as set forth in 15
23   U.S.C. §1117 occasioned by Defendants’ false and misleading descriptions of fact;
24           (g)   enjoining Defendants from making false and misleading descriptions
25   of fact to potential customers and to the consuming public;
26           (h)   awarding prejudgment interest and costs;
27           (i)   finding this to be an exceptional case and awarding reasonable
28   attorneys’ fees to H2Odyssey;
                                                -15-
                                            COMPLAINT
Case 3:19-cv-00734-BEN-LL Document 1 Filed 04/22/19 PageID.17 Page 17 of 17




 1         (j)      an award in favor of H2Odyssey and against Defendants for the costs
 2   incurred by H2Odyssey in bringing and maintaining this action, including
 3   reasonable attorneys’ fees; and,
 4         (k)      such other and further relief as this Court deems necessary and
 5   appropriate.
 6

 7   Dated: April 22, 2019               SAN DIEGO IP LAW GROUP LLP
 8

 9                                       By: /s/ Cody R. LeJeune
                                           TREVOR Q. CODDINGTON, PH.D.
10                                         CODY R. LEJEUNE
                                           CHARLES A. BLAZER
11

12                                       Attorneys for Plaintiff,
                                         P.I.C. INTERNATIONAL, INC.
13

14

15                              DEMAND FOR JURY TRIAL
16         Pursuant to Rule 38 of the Federal Rules of Civil Procedure, H2Odyssey
17   hereby demands a trial by jury of all issues so triable.
18
     Dated: April 22, 2019               SAN DIEGO IP LAW GROUP LLP
19

20
                                         By: /s/ Cody R. LeJeune
21                                         TREVOR Q. CODDINGTON, PH.D.
                                           CODY R. LEJEUNE
22                                         CHARLES A. BLAZER
23                                       Attorneys for Plaintiff,
                                         P.I.C. INTERNATIONAL, INC.
24

25

26

27

28
                                                -16-
                                            COMPLAINT
